Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:
“a cover to house the scanner head along with electronic components.” Appears to have a in appropriate period before the claim ended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 12, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kim (US 20160012641).


Regarding claim 1 Kim teach a mobile system (fig. 4A), comprising:
a transparent display screen ([0009] According to an aspect of an exemplary embodiment, there is provided display apparatus which may include: a transparent display, 0050] transparent display 110); 
a scanner head (fig. 4A, item 120) to scan a region seen through the transparent display ([0050] transparent display 110), 
a position of the scanner being adjustable with respect to the transparent display (fig. 4A, [0067] Particularly, the scanner 120 may be configured to include a support of which one end includes a camera and another end is connected to a hinge provided on one point of an outer area of the display apparatus 100 and which has a predetermined length, and a hinge configured to be provided at the other end of the support to enable the support to move, [0132] The scanner may be implemented to be adjusted to be positioned in a front side or a rear side of the transparent display according to use of the camera), 
wherein the scanner comprises at least one camera and at least one light source; 
an outer frame ([0066] Specifically, one end of the scanner 120 is configured to include a camera and another end of the scanner 120 is configured to be connected to a hinge 
a cover to house the scanner head along with electronic components (Fig. 5B-5C);
wherein the scanner head glides within the outer frame when scanning the region ([0109] In case where a camera is moved from a side portion to the rear side of the transparent display 110 according to an AR use, when the camera is located in the center of the transparent display 110, an effective state may be created, for example, such that consentience of a user's eyes can be achieved, which leads the scanner 120 to cover an object from the viewer's viewpoint. In this case, the controller 130 recognizes the object area which is covered and crops the recognized area, thereby controlling a compensated image to be displayed on the transparent display 110, also [0131] - [0132]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160012641) in view of King (US 20140168716).

Regarding claim 2 Kim teach wherein the electronic components comprise a processor (fig. 1, item 130), a memory ([0080] storage 150).
But does not expressly teach a speaker, a power source and at least one connector.

However King teach a speaker, a power source and at least one connector (fig. 3).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of King teaching so that it may include a speaker, a power source and at least one connector.
The motivation is to provide handheld device for capturing text from both a document printed on paper and document displayed on a dynamic display device.

Regarding claim 3 Kim in view of King teach wherein the power source is a battery (king: [0495] power supply 540 is an internal power supply, such as a battery).

Regarding claim 4 Kim in view of King teach wherein the power source is charged by a base when the system is docked into the base ([0075] scanner 302 also includes an interface 316 to communicate scanned information and other signals to a network and/or an associated computing device. In some embodiments, the scanner 302 may have an on-board power supply 332. In other embodiments, the scanner 302 may be 

Regarding claim 5 Kim in view of King teach wherein the system is docked (King: [0387] Lastly, the device may in some circumstances "dock" with another device) into the base via a magnetic strip (Well known in the art see US 20170185112 [0040] device 504 may be cooled by a thermoelectric device and may be coupled with dock 502 via magnetic strip).

Regarding claim 6 Kim in view of King teach wherein the base comprises a plurality of magnetic strips (Well known in the art see US 20170185112 [0040] device 504 may be cooled by a thermoelectric device and may be coupled with dock 502 via magnetic strip), and the base is used to charge and dock a plurality of mobile systems (King: [0387] Lastly, the device may in some circumstances "dock" with another device).

Regarding claim 7 Kim in view of King teach wherein the processor instructs:
an operation engine to manage the display screen (King: [0062] the user as a menu on an associated display, for example on a local display 332); 
a connection engine to establish connection between the display screen and the scanner (King: [0387] Lastly, the device may in some circumstances "dock" with another device, fig. 2,); and 
an application engine to manage command entries from a user to interact with system (King: Fig. 2, [0075] scanner 302 also includes an interface 316 to communicate 

Regarding claim 8 Kim in view of King teach wherein the display screen is foldable (King: fig 2, laptop screen is foldable) and scrollable (King: [0073] [0276] [0282] [0314]).

Regarding claim 9 Kim in view of King teach wherein the system is connected to other systems via USB, VGA, HDMI, Bluetooth or Wi-Fi   (King: [0386] Often these communications facilities are in the form of a general-purpose data network such as Ethernet, 802.11 or UWB or a standard peripheral-connecting network such as USB.. Bluetooth.TM, also see [0064], [0387] Lastly, the device may in some circumstances "dock" with another device).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160012641) in view of Benko (US 20100023895).
Regarding claim 10 Kim does not teach wherein the display screen has a curved shape to provide privacy to a user of the display screen and protect the security of the content displayed on each division of the display screen.
However Benko teach wherein the display screen has a curved shape to provide privacy to a user of the display screen and protect the security of the content displayed on each division of the display screen (   [0028] As a user moves around a curved display … curved display offer privacy).



The motivation is to provide a curved display (e.g., a sphere, a hemisphere, a cylinder, etc.) is facilitated by preserving a predetermined orientation for objects.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated King  (US 20140168716).

Regarding claim 11 King teach a processor-implemented ([0493] In the embodiment shown in FIG. 5, DSP 575 is powered by power supply 540 and operably connected with system clock 570, ND converter 520, image compression logic 525, memory 530, billing/subscription/device identifier memory 580, power management logic 535, location module 545, communication interface 550 and user interface 560. After the image data 
receiving, by a processor, a selection of an area of a surface, the surface comprising text; instructing, by the processor, a scanner to scan the text in the selected area of the surface; and overlaying, by the processor, data on the text over the selected area (, [0683] FIG. 11 shows a scanner 1100 moving in the backwards (right to left) direction 1110 across document 1120. The text captured and stored in memory by an earlier forward scan is shown in box 1130. Box 1140 shows the text that was scanned in the backwards direction, with the rightmost character being the "first" character captured by the backwards scan. As the text is in box 1140 is captured by the backwards scan, each character is compared to the previously scanned string. The scanner 1100 compares the first (rightmost) character of the backwards scan with the last (rightmost) character of the forward scan and continues in a similar manner until the characters from the backwards scan stop matching the scanned string. The scanner stops comparing the two strings when it encounters a character in the backwards scan that does not match the character at the corresponding position in the forward scan also, [0827] IG. 15 shows a portable scanner 1510 that captures text from two lines of document 1520. Box 1500 shows the captured text. When more than one line of text is captured, each line can be submitted in the search query in a "line1 text" AND "line2 text" format).

Regarding claim 12 King teach allowing a user to select a command associated with the scanned text (fig. 11, [0683]), the command comprising a search on the text through a plurality of resources ([0058] [0056]), a translation of the text ([0137] an example of 

Regarding claim 13 King teach comprising applying a citation mechanism to present the scanned text in a citation style, wherein the citation style is selected by a user ([0946] The table 3200 includes a row for each created annotation, such as rows 3201-3203 … row 3201 indicates that, in the first document annotated, the user scanned in this rendered document the text "idealized husbandry practices," and attached the audio annotation "add citation to Huff reference.").

Regarding claim 14 King teach wherein receiving the selection of the area of the surface comprises receiving a touch gesture from a user on a display screen, the touch gesture targeting specific areas of the display screen (fig. 11 [0683] [0946]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 20140168716) in view of Kim (US 20160012641).



Regarding claim 15 King teach a non-transitory computer-readable medium comprising instructions which, when executed, cause a system ([0940] FIG. 30) with [[a transparent display ]] and a scanner (fig. 3, item 308) to:
receive a selection of an area of a surface, the surface comprising text (fig. 11); 
instruct the scanner to scan the text in the selected area of the surface ([0683] In some embodiments, a forward scan causes a scanner to store the scanned information in memory. If this scan, or a section of it, is subsequently scanned with a backwards gesture, this portion scanned in the backwards direction is removed from memory. As an example, FIG. 11 shows a scanner 1100 moving in the backwards (right to left) direction 1110 across document 1120. The text captured and stored in memory by an earlier forward scan is shown in box 1130. Box 1140 shows the text that was scanned in the backwards direction, with the rightmost character being the "first" character captured by the backwards scan. As the text is in box 1140 is captured by the backwards scan, each character is compared to the previously scanned string. The scanner 1100 compares the first (rightmost) character of the backwards scan with the last (rightmost) character of the forward scan and continues in a similar manner until the characters from the backwards scan stop matching the scanned string. The scanner stops comparing the two strings when it encounters a character in the backwards scan that does not match the character at the corresponding position in the forward scan. After the comparison stops, the scanner deletes the matching characters from memory); and 


But does not expressly teach a transparent display.
However Kim teach a transparent display ([0009] According to an aspect of an exemplary embodiment, there is provided display apparatus which may include: a transparent display, 0050] transparent display 110).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine King in light of Kim teaching so that it may include a transparent display.

The motivation is to provide a transparent display; such that a user can see necessary information by means of a screen of the transparent display, while viewing a rear background located at a back side of the transparent display.




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maloney et. al. US 20120117467.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625